    Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 1 of 42



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                      CRIMINAL ACTION

VERSUS                                                                   No. 17-201

LILBEAR GEORGE,                                                         SECTION I
CURTIS JOHNSON, JR.,
& CHUKWUDI OFOMATA


                              ORDER & REASONS

      Before the Court are six motions1 filed by the government to exclude certain

evidence, argument, or instruction during any penalty phase proceedings of

defendants Lilbear George (“George”), Curtis Johnson, Jr. (“Johnson”), and

Chukwudi Ofomata’s (“Ofomata”) (collectively, the “defendants”) capital trial. The

defendants oppose each of the government’s motions. 2 For the following reasons, the

government’s motions are granted, denied, and/or dismissed without prejudice.

                                         I.

      The allegations in the second superseding indictment are familiar to the

Court. 3 On August 31, 2018, the government filed its notices of intent to seek the

death penalty as to George, Johnson, and Ofomata. 4 Each notice of intent states that




1 R. Doc. Nos. 926, 928–932.
2 R. Doc. Nos. 938–43.
3 See generally R. Doc. No. 237.
4 See R. Doc. Nos. 147–149. The government filed its amended notice of intent to seek

the death penalty as to George on June 19, 2019, and its second amended notice of
intent to seek the death penalty as to George on July 1, 2019. See R Doc. Nos. 393 &
409.
    Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 2 of 42



the government “believes the circumstances of the offenses charged in Count 3 of the

Superseding Indictment are such that in the event of a conviction, a sentence of death

is justified . . . , and that [the government] will seek the sentence of death for this

offense.” 5 Count three alleges that the defendants, along with codefendants Jeremy

Esteves and Robert Brumfield, III, “aiding and abetting each other, did knowingly

use, carry, brandish, and discharge firearms during and in relation to crimes of

violence . . . , and in the course thereof caused the death of Hector Trochez through

the use of firearms,” and that the killing is murder in that the murder was committed

in perpetration of a robbery affecting commerce. 6

      Under the Federal Death Penalty Act (“FDPA”), 18 U.S.C. §§ 3591–3598,

“conviction of an offense punishable by death is followed by a separate sentencing

hearing which involves both an eligibility and selection phase.” United States v.

Ebron, 683 F.3d 105, 149 (5th Cir. 2012). To render a defendant eligible for the death

penalty, the government must prove beyond a reasonable doubt one of four mental

states, also known as statutory intent factors, provided in § 3591(a)(2) and at least

one of sixteen statutory aggravating factors provided in § 3592(c). United States v.

Bourgeois, 423 F.3d 501, 506–07 (5th Cir. 2005). 7




5 R. Doc. No. 148, at 1; R. Doc. No. 149, at 1; R. Doc. No. 409, at 1. The government
filed its second superseding indictment on February 7, 2019. See R. Doc. No. 237. No
material changes were made to count three. Compare R. Doc. No. 23, at 3, with R.
Doc. No. 237, at 3.
6 R. Doc. No. 237, at 3.
7 The government must also prove that the defendant was not younger than 18 years

of age at the time of the offense. 18 U.S.C. § 3591(a).

                                          2
    Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 3 of 42



      Once the defendant becomes eligible for the death penalty, the selection phase

begins, during which the government may attempt to prove the existence of

additional factors in support of its position that the death penalty should be imposed.

See § 3593(c).   Similarly, the defendant may attempt to prove the existence of

mitigating factors to dissuade the sentencing jury from recommending a death

sentence. Id. The jury then weighs the proven aggravating factors against any

proven mitigating factors in order to determine if a death sentence is appropriate. §

3593(e).

                                          II.

      The government moves the Court to preclude: evidence of unsworn allocutions

before any capital jury, 8 evidence or argument concerning residual doubt, 9 argument

or instruction that the beyond a reasonable doubt standard applies to penalty phase

weighing, 10 argument of execution impact evidence and proportionality evidence, 11

evidence or argument concerning a mercy instruction, 12 and evidence or argument

concerning prison conditions generally. 13 The Court will consider each motion in turn.

                               A. Unsworn Allocution

      A statement of allocution is “[a]n unsworn statement from a convicted

defendant to the sentencing judge or jury in which the defendant can ask for mercy,




8 R. Doc. No. 926.
9 R. Doc. No. 928.
10 R. Doc. No. 929.
11 R. Doc. No. 930.
12 R. Doc. No. 931.
13 R. Doc. No. 932.


                                          3
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 4 of 42



explain his or her conduct, apologize for the crime, or say anything else in an effort

to lessen the impending sentence.” United States v. Jackson, 549 F.3d 963, 980 n.22

(5th Cir. 2008) (internal quotation marks and citation omitted).

       The government moves to preclude the defendants from making any unsworn

statements before the jury during the penalty phase because Fifth Circuit precedent

establishes that capital defendants have no constitutional or statutory right to

allocute before the jury. 14 The government further argues that any allocution should

be excluded because its probative value is outweighed by the danger of creating unfair

prejudice due to its lack of reliability. 15 Moreover, the government asserts, permitting

the defendants to make unsworn and unexamined statements would deny the jury

essential information necessary for the determination of credibility. 16

       The defendants argue in opposition that, like all other criminal defendants,

they have a constitutional, common law, and statutory right to allocute, and that even

if no such right exists, the FDPA grants the Court the discretion to permit

allocution. 17

       Specifically, the defendants point to Federal Rule of Criminal Procedure 32,

which provides, in pertinent part, that before imposing a defendant’s sentence, the

Court must “address the defendant personally in order to permit the defendant to

speak or present any information to mitigate the sentence.”           Fed. R. Crim. P.




14 R. Doc. No. 926-1, at 4.
15 Id. at 2–3.
16 Id. at 3.
17 R. Doc. No. 939, at 2.


                                           4
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 5 of 42



32(i)(4)(A)(ii). 18 The defendants contend that for allocution to serve its purposes of

tempering punishment with mercy and ensuring individualized sentencing, the

defendants must be allowed to address the sentencer, in this case, the jury, before the

jury deliberates their sentences. 19 To hold otherwise, and to permit allocution only

after the jury deliberates, the defendants assert, would be an “empty formality” that

would not satisfy due process because it could have “no mitigating effect.” 20

       The defendants argue that the FDPA also provides them with the right to

allocute before the jury. 21 Pursuant to 18 U.S.C. § 3593, a defendant may present

“any information relevant to a mitigating factor” and, therefore, the defendants

conclude, they should each be allowed to offer an unsworn, un-cross-examined

statement to the jury as evidence relevant to mitigation. 22 The defendants assert

that any danger of unfair prejudice may be cured with a limiting instruction

reminding the jurors that they should carefully consider the credibility of such

statements, considering that they are not sworn or subject to cross-examination. 23

       The defendants acknowledge that Fifth Circuit precedent establishes that a

capital defendant does not have an unconditional right to allocute, but they argue

that nothing forbids the Court from exercising its discretion to allow the defendants

to allocute with conditions, such as by providing an instruction to the jury regarding




18 Id. at 2–3.
19 Id. at 3.
20 Id. at 5, 8.
21 Id. at 5.
22 Id.
23 Id.


                                           5
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 6 of 42



the nature of allocution, as previously discussed; limiting the timing of allocution; 24

requiring the defendants to remain at the defense table; and providing the Court and

government with advance notice as to whether one or more of the defendants intends

to allocute and the contents of their statements. 25

       Fifth Circuit precedent clearly establishes that “a criminal defendant in a

capital case does not possess a constitutional right to make an unsworn statement of

remorse before the jury that is not subject to cross-examination.” Jackson, 549 F.3d

at 980 (quoting United States v. Hall, 152 F.3d 381, 396 (5th Cir.1998), abrogated on

other grounds by United States v. Martinez–Salazar, 528 U.S. 304 (2000)).

       In Hall, the Fifth Circuit also held that a capital defendant has no right under

Rule 32, the FDPA, or common law to allocute before the jury prior to the jury’s

deliberations. 152 F.3d at 391–95. The court found that the district court complied

with the plain language of Rule 32 by inquiring of the defendant whether he wished

to make a statement before it announced his sentence, and it held that “[t]he text of

the rule provides no basis for concluding that the defendant has a right to make a

statement to the jury prior to the jury’s arriving at its sentencing recommendation.”

Id. at 392. As the court explained:

       [Section] 3593(c) counsels against construing Rule 32[(i)(4)(A)(ii)] as
       establishing an unconditional right for the defendant to make an
       unsworn statement of remorse to the jury. . . . Construing [the rule] as
       granting a defendant the unconditional right to make an unsworn
       statement of remorse to the jury would contravene § 3593’s mandate
       that the district court exercise discretion in determining whether to


24  The Court assumes that this means placing a time limit on each defendant’s
unsworn statement.
25 Id. at 9–10.


                                           6
    Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 7 of 42



      exclude any information offered by the parties on the basis that its
      probative value “is outweighed by the danger of creating unfair
      prejudice, confusing the issues, or misleading the jury.” . . . Construing
      Rule 32[(i)(4)(A)(ii)] as creating a per se right to make an unsworn
      statement of remorse to the jury that is not subject to cross-examination
      would in no sense increase the accuracy and reliability of the capital-
      sentencing process. When the district court receives a statement in
      allocution, it recognizes the legal effect of the fact that the statements
      are not sworn and the attendant potential effect of this fact upon the
      credibility of the defendant’s statements; the same cannot be said for a
      jury.

Id. at 392–93 (quoting 18 U.S.C. § 3593(c)).

      Hall rejected the argument that only permitting defendants to allocute after

the jury arrives at its sentencing recommendation “render[s] allocution an empty

gesture because the district court has no discretion to disregard the jury’s

recommendation.” Id. The court noted that other circumstances exist in which

allocution is “equally devoid of practical impact,” such as when the statutory

mandatory minimum sentence for a particular offense exceeds the maximum

sentence under the otherwise applicable U.S. Sentencing Guidelines range. Id.

      Hall declined to express an opinion as to whether the district court could have

properly exercised its discretion to allow the defendant to allocute before the jury

deliberated its sentencing recommendation. Id. at 393 n.6.         As the defendants

recognize, the FDPA provides that “[t]he defendant may present any information

relevant to a mitigating factor,” 18 U.S.C. § 3593(c), and some courts have exercised

their discretion to permit defendants to allocute before the jury as information

relevant to mitigation. See, e.g., United States v. Wilson, 493 F. Supp. 2d 509, 510–11

(E.D.N.Y. 2007) (permitting allocution); United States v. Henderson, 485 F. Supp. 2d



                                          7
    Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 8 of 42



831, 846 (S.D. Ohio 2007) (same); see also United States v. Lawrence, 735 F.3d 385,

408 (6th Cir. 2013) (“[A]lthough the FDPA does not mention allocution, the probative

value of the sound of the defendant’s own voice, explaining his conduct and

subsequent remorse in his own words, as information relevant to mitigation, can

hardly be gainsaid.”) (citation omitted).

      Assuming, arguendo, that the FDPA permits the defendants to allocute before

the jury prior to the jury’s sentencing deliberations, a finding this Court declines to

make, the relevant inquiry is whether the probative value of the defendants’

allocutions would be outweighed by the danger of creating unfair prejudice, confusing

the issues, or misleading the jury. See 18 U.S.C. § 3593(c). The Hall Court, assuming,

without deciding, that an unsworn statement such as the one proffered by the

defendant was theoretically admissible during an FDPA sentencing hearing, held

that the district court did not abuse its discretion in declining to admit the

defendant’s unsworn statement:

      The district court could properly conclude that the danger that [the
      defendant’s] unsworn, uncross-examinable testimony would mislead the
      jury outweighed the probative value of the information conveyed in the
      testimony, particularly given the fact that such information was readily
      available in a superior form: [the defendant’s] sworn testimony, which
      would have been subject to testing for truthfulness and accuracy
      through cross-examination by the government.

152 F.3d at 397–98.

      The Court similarly concludes that the danger that the defendants’ allocutions

would mislead the jury outweighs any probative value that the defendants’ unsworn

statements may possess. See 18 U.S.C. § 3593(c). None of the conditions that the



                                            8
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 9 of 42



defendants propose would militate against this risk so as to render the probative

value of the statements greater than the danger of misleading the jury. The

defendants will have the opportunity to testify before the jury, under oath, during

the penalty phase. Accordingly, the Court will grant the government’s motion.

                                   B. Residual Doubt

       The government moves the Court to deny a residual doubt instruction, a right

to present argument relative to residual doubt, and a right to present residual doubt

as a mitigating factor during voir dire or the penalty phase. 26 “Residual doubt” has

been defined as “a lingering uncertainty about facts, a state of mind that exists

somewhere between ‘beyond a reasonable doubt’ and ‘absolute certainty.’” Franklin

v. Lynaugh, 487 U.S. 164, 188 (1988) (plurality opinion) (O’Connor, J., concurring in

judgment).

       The government notes that while the Eighth and Fourteenth Amendments of

the U.S. Constitution require that the sentencer not be precluded from considering,

as a mitigating factor, any aspect of a defendant’s character or record and any of the

circumstances of the offense that the defendant proffers as a basis for a sentence less

than death, Eddings v. Oklahoma, 455 U.S. 104, 110 (1982), a plurality of the




26 R. Doc. No. 928. Both parties throughout their briefs refer to the concept of
“residual doubt” in the form of a jury instruction, argument, and mitigating factor,
without differentiating between the permissibility of each. Caselaw on the subject
similarly does not treat the admissibility of the concept of residual doubt differently
based upon the context in which it is introduced to the jury. Therefore, when the
Court refers to “residual doubt,” it is referring to residual doubt in the context of all
three forms—instruction, argument, and mitigating factor—regardless of whether all
three forms are specified.

                                           9
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 10 of 42



Supreme Court, as well as the Fifth Circuit, have declined to require residual doubt

instructions. 27

       Furthermore, the government argues, residual doubt mitigators are not

authorized by the FDPA. 28 Residual doubt is not one of the seven mitigators provided

in 18 U.S.C. § 3592(a)(1)–(7), and, the government asserts, the FDPA’s “catch-all”

mitigator does not reach residual doubt. 29 The catch-all provision set forth in §

3592(a)(8) encompasses “[o]ther factors in the defendant’s background, record, or

character or any other circumstance of the offense that mitigate against imposition

of the death sentence.” Relying on Franklin, 487 U.S. at 174, which stated that

“lingering doubts are not over any aspect of petitioner’s ‘character,’ ‘record,’ or a

‘circumstance of the offense,’” the government reasons that residual doubt is not the

type of non-statutory mitigating evidence authorized by § 3592(a). 30 The government

recognizes that the court in United States v. Davis, 132 F. Supp. 2d 455, 468 (E.D.

La. 2001) (Berrigan, J.), permitted a residual doubt instruction, but it argues that

Davis is distinguishable from the case at hand because in Davis, the defendant was

being re-sentenced by a sentencing jury that was different from the original jury that

determined guilt. 31

       The defendants rely on Davis and several other district court cases which found

textual support in § 3592(a) for finding that residual doubt was an appropriate



27 R. Doc. No. 928-1, at 1–2.
28 Id. at 4.
29 Id.
30 Id.
31 Id. at 5.


                                         10
      Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 11 of 42



mitigating factor. 32 The defendants urge the Court to follow those courts that have

identified residual doubt as a potential mitigating factor or, alternatively, to deny the

government’s motion as premature because the Court will be in a better position to

evaluate the appropriateness of submitting residual doubt as a mitigating factor after

it hears all of the evidence presented during the guilt phase of the trial. 33

                                              i.

         Neither the Supreme Court nor the Fifth Circuit has held that a capital

defendant has a constitutional right to an instruction that the jury should consider

residual doubt, a right to present argument with respect to residual doubt, or a right

to present residual doubt as a mitigating factor. As the Supreme Court stated in

Franklin:

         Our edict that, in a capital case, the sentencer . . . may not be precluded
         from considering, as a mitigating factor, any aspect of a defendant’s
         character or record and any of the circumstances of the offense, . . . in no
         way mandates reconsideration by capital juries, in the sentencing phase,
         of their “residual doubts” over a defendant’s guilt. Such lingering doubts
         are not over any aspect of petitioner’s “character,” “record,” or a
         “circumstance of the offense.” This Court’s prior decisions, as we
         understand them, fail to recognize a constitutional right to have such
         doubts considered as a mitigating factor. Most importantly, even if we
         were inclined to discern such a right in the Eighth Amendment, we
         would not find any violation of it in this case.

487 U.S. at 174 (internal quotation marks and citations omitted); see also Oregon v.

Guzek, 546 U.S. 517, 523–25 (2006) (recognizing that the Supreme Court’s prior

decisions “had not interpreted the Eighth Amendment as providing a capital




32   R. Doc. No. 942, at 2–3.
33   Id. at 3.

                                             11
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 12 of 42



defendant the right to introduce at sentencing evidence designed to cast ‘residual

doubt’ on his guilt of the basic crime of conviction,” but finding it unnecessary to

resolve the issue of whether such a right exists because, even if it did, it could not

extend so far as to provide the defendant with a right to introduce evidence during

his sentencing hearing in support of his alibi defense that he did not introduce during

the guilt phase); United States v. Jackson, 549 F.3d 963, 981 (5th Cir. 2008) (holding

that the defendant was “not constitutionally entitled to instruct the jury to consider

. . . residual doubt,” and even if he was entitled to “some right to consideration of

residual doubt, . . . the court explicitly instructed the jury that it could consider ‘[a]ny

other [factors] you may find from the evidence’ and ‘anything else about the

commission of the crime . . . that would mitigate against imposition of the death

penalty’”).

       Because neither the Supreme Court nor the Fifth Circuit has found that a

defendant has a constitutional right to a residual doubt instruction, any entitlement

to this instruction must come from the FDPA. Jurisprudence on the question of

whether the FDPA requires or provides a district court with discretion to allow a

residual doubt instruction or argument is far from uniform. For example, Davis held

that a residual doubt argument is not only permissible under 18 U.S.C. § 3592,

but also that such an argument “must be considered by the jury if offered by the

defense.” 132 F. Supp. 2d at 468 (emphasis added); see also United States v. Honken,

378 F. Supp. 2d 1040, 1041 (N.D. Iowa 2004) (adopting Davis’s reasoning and holding

that the defendant would be permitted to raise the issue of residual doubt during the



                                            12
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 13 of 42



penalty phase and that the court would include a residual doubt instruction to the

jury).

         Other courts have held that the FDPA does not entitle a defendant to a residual

doubt instruction, but that the statute provides district courts with the discretion to

allow such an instruction. See, e.g., United States v. Jones, No. 10-03090, 2017 WL

4117906, at *2 (W.D. Mo. Sept. 15, 2017) (“[A]s the law currently stands, even if the

Court is authorized to give such an instruction, it is certainly not required to do so

upon request.”) (citation omitted); United States v. Bodkins, No. 04-70083, 2005 WL

1118158, at *9 (W.D. Va. May 11, 2005) (“Whether the court decides to give a jury

instruction on residual doubt may depend on whether the evidence presented at trial

is adequate to provide a reasonable person with residual doubt of the defendants’

guilt, should they be found guilty beyond a reasonable doubt.”).

         Still other courts have held that the FDPA forbids argument or instruction on

residual doubt. See, e.g., United States v. Eye, No. 05-344, 2008 WL 2121011, at *2

(W.D. Mo. May 19, 2008) (analyzing the history of the FDPA and concluding that

Congress intended the catch-all category to include every mitigating factor

constitutionally required but nothing beyond those constitutional bounds and that,

therefore, “the FDPA does not permit a jury to be instructed that it can consider

residual doubt of guilt when determining an appropriate sentence”); United States v.

McCluskey, No. 10-2734, 2013 WL 12329928, at *3 (D.N.M. July 15, 2013) (holding

that the FDPA does not permit the court to allow instruction or argument on residual

doubt).



                                           13
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 14 of 42



                                           ii.

      The Court respectfully disagrees with Davis’s reasoning. Davis’s statements

with respect to the degree of certainty needed to sentence a defendant to death imply

that “absolute certainty” of guilt is required in a capital case, rather than guilt beyond

a reasonable doubt. Neither the Fifth Circuit nor the Supreme Court has ever

indicated that the government must satisfy a higher burden of proof in a capital case

than in a non-capital criminal case.         Furthermore, as one district court has

recognized:

      Under the system envisioned by the Davis court . . . a capital defendant
      is found guilty twice: first in the guilt phase and then if the defendant
      desires, the jury can revisit his guilt in the sentencing phase. The
      Supreme Court has never required this two-stage guilt determination
      and Congress did not so provide in the FDPA.

United States v. Caro, 483 F. Supp. 2d 513, 519 n.7 (W.D. Va. 2007), aff’d, 597 F.3d

608 (4th Cir. 2010); see also United States v. Taylor, 583 F. Supp. 2d 923, 934–35

(E.D. Tenn. 2008), aff’d, 814 F.3d 340 (6th Cir. 2016), abrogated on other grounds

by United States v. Richardson, 948 F.3d 733 (6th Cir. 2020) (disagreeing with Davis’s

holding after applying traditional tools of statutory construction and concluding that

residual doubt is not a proper mitigating factor because it is not “in line with the

seven enumerated factors and the description of ‘Other factors’ contained in the

statute”).

      The Court finds the Eighth Circuit’s reasoning in United States v. Rodriguez,

581 F.3d 775, 815–16 (8th Cir. 2009), relied upon by the government, convincing.

Rodriguez declined to recognize the right to a residual doubt instruction under the



                                           14
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 15 of 42



FDPA based upon Justice O’Connor’s concurring opinion in Franklin, joined by

Justice Blackmun:

       Our decisions mandating jury consideration of mitigating circumstances
       provide no support for petitioner’s claim because “residual doubt” about
       guilt is not a mitigating circumstance. We have defined mitigating
       circumstances as facts about the defendant's character or background,
       or the circumstances of the particular offense, that may call for a penalty
       less than death. “Residual doubt” is not a fact about the defendant or
       the circumstances of the crime. It is instead a lingering uncertainty
       about facts, a state of mind that exists somewhere between “beyond a
       reasonable doubt” and “absolute certainty.” Petitioner’s “residual doubt”
       claim is that the States must permit capital sentencing bodies to
       demand proof of guilt to “an absolute certainty” before imposing the
       death sentence. Nothing in our cases mandates the imposition of this
       heightened burden of proof at capital sentencing.

Id. (quoting Franklin, 487 U.S. at 188 (O’Connor, J., concurring)) (internal citations

omitted).   The Eighth Circuit reasoned that although Franklin addressed the

constitutionality of denying a “residual doubt” instruction, rather than the

permissibility of denying such an instruction based on the FDPA, “[t]he Justices’

reasons for declining to recognize a constitutional rule apply with equal force [to] the

FDPA.” Id. at 815. The Rodriguez Court concluded that because “[r]esidual doubt is

not a mitigating circumstance of the defendant or of the offense,” but rather simply

“highlights the difficulty of ever proving anything with complete certainty,” nothing

in the FDPA requires a district court to grant a residual doubt instruction. Id.

       The Court agrees with the Eighth Circuit’s analysis and it will, for that reason,

grant the government’s motion. 34 To the extent that it has discretion under the



34The Court disagrees with the defendants that it will be in a better position to rule
on the government’s motion after it hears all of the evidence presented at the guilt
phase. See R. Doc. No. 942, at 3. The defendants provide no reasoning as to why the

                                           15
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 16 of 42



FDPA, the Court will not permit the defendants to argue residual doubt during voir

dire or the penalty phase, and it will not grant any request by the defendants for a

residual doubt instruction. The defendants will also not be permitted to submit

residual doubt as a mitigating factor to the jury.

                  C. Penalty Phase Weighing Standard of Proof

      The government moves the Court to preclude argument or instruction that the

beyond a reasonable doubt standard applies to the weighing process during the

penalty phase. 35 The government argues that, pursuant to the text of the FDPA and

Fifth Circuit precedent, the Sixth Amendment does not require a jury to find that the

aggravating factors outweigh the mitigating factors beyond a reasonable doubt. 36

Furthermore, the government argues, the Supreme Court’s decision in Hurst v.

Florida, 136 S.Ct. 616, 619 (2016) (holding that the Sixth Amendment requires a jury,

not a judge, to find each fact necessary to impose a sentence of death) did not alter

the law as set forth in Apprendi v. New Jersey, 530 U.S. 466, 494 (2000) (holding that

any fact that exposes a defendant to a greater punishment than that authorized by

the jury’s guilty verdict is an “element” that must be submitted to a jury and found

beyond a reasonable doubt) and Ring v. Arizona, 536 U.S. 584, 609 (2002) (applying

Apprendi and holding that an aggravating circumstance necessary for imposition of

the death penalty must be found by a jury). 37



evidence presented during the guilt phase should affect the Court’s decision as to
whether it should provide a residual doubt instruction.
35 R. Doc. No. 929.
36 R. Doc. No. 929-1, at 1–2.
37 R. Doc. No. 984, at 1–3.


                                          16
      Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 17 of 42



         The defendants respond that, although the Fifth Circuit has held that a capital

defendant is not entitled to an instruction that the beyond a reasonable standard

applies to the weighing process based on the Sixth Amendment right to a jury trial

and Eighth Amendment right to reliability in capital decision making, its analysis in

United States v. Fields, 483 F.3d 313, 345 (5th Cir. 2007) was flawed. 38 Moreover,

the defendants argue, the Supreme Court’s decision in Hurst “effectively abrogated”

Fields and other United States Courts of Appeals decisions that held that the beyond

a reasonable doubt standard does not apply to the weighing process. 39

         Pursuant to 18 U.S.C. § 3593(e), “the jury, or if there is no jury, the court, shall

consider whether all the aggravating factor or factors found to exist sufficiently

outweigh all the mitigating factor or factors found to exist to justify a sentence of

death[.]” In Fields, the Fifth Circuit rejected the defendant’s argument that “the

FDPA violates the Sixth Amendment, as construed in Ring, because it does not

require the jury to apply the reasonable doubt standard in deciding whether the

aggravating factors outweigh the mitigators.” 483 F.3d at 345. The Fields Court

reasoned that:

         In Ring, the Supreme Court applied Apprendi v. New Jersey to capital
         cases. It reiterated, “If [Congress] makes an increase in a defendant's
         authorized punishment contingent on [a] finding of a fact, that fact—no
         matter how [Congress] labels it—must be found by a
         jury beyond a reasonable doubt.” 536 U.S. at 602 (citing Apprendi, 530
         U.S. at 482–83). Contrary to [the defendant’s] contention, this rule does
         not require the jury to apply the reasonable doubt standard during the
         weighing process.



38   R. Doc. No. 940, at 3–4.
39   Id. at 4–6.

                                              17
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 18 of 42



      The Apprendi/Ring rule does not extend to the ultimate decision
      whether to impose the death penalty. Capital defendants have no
      constitutional right to a jury at sentencing. See Proffitt v. Florida, 428
      U.S. 242, 252 (1976) (plurality opinion). Indeed, the Supreme Court has
      explicitly held that judges may do the weighing of aggravating and
      mitigating circumstances consistent with the Constitution. See Clemons
      v. Mississippi, 494 U.S. 738, 745 (1990). The Court’s Apprendi line of
      cases reveals that the reasonable doubt standard is appurtenant to the
      right to jury trial. Since the Constitution does not require a jury to do
      the weighing, we cannot conclude that the showing required must be
      proof beyond a reasonable doubt.

Id. at 345–46. The Fields Court also found that the Apprendi/Ring rule does not

apply to the penalty phase weighing process because it applies by its terms only to

findings of fact, not to moral judgments, and “the jury’s decision that the aggravating

factors outweigh the mitigating factors is . . . a ‘highly subjective,’ ‘largely moral

judgment’ ‘regarding the punishment that a particular person deserves[.]” Id. at 346

(quoting Caldwell v. Mississippi, 472 U.S. 320, 340 n. 7 (1985)).

      Fields is consistent with the other United States Courts of Appeals that have

considered the issue. See, e.g., United States v. Gabrion, 719 F.3d 511, 532–33 (6th

Cir. 2013) (en banc); United States v. Runyon, 707 F.3d 475, 516 (4th Cir. 2013);

United States v. Fields, 516 F.3d 923, 950 (10th Cir. 2008); United States v. Mitchell,

502 F.3d 931, 993–94 (9th Cir. 2007), cert. denied, 553 U.S. 1094 (2008); United States

v. Sampson, 486 F.3d 13, 32 (1st Cir. 2007).

      The defendants’ argument that Hurst, decided in 2016, effectively abrogates

Fields and the other circuit court rulings holding the same hinges on the claim that

the Supreme Court supposedly “viewed the trial judge’s weighing determination as a




                                          18
      Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 19 of 42



finding of a fact for purposes of Apprendi.” 40 The defendants conclude that, therefore,

the jury’s weighing of the aggravating and mitigating factors—a fact for purposes of

Apprendi—must be found beyond a reasonable doubt pursuant to the Fifth and Sixth

Amendments. 41

         Notably absent from the defendants’ (or the government’s) brief is any mention

of McKinney v. Arizona, 140 S. Ct. 702, 708 (2020), which held that

“Ring and Hurst d[o] not require jury weighing of aggravating and mitigating

circumstances[.]” The McKinney Court clarified that:

         Under Ring and Hurst, a jury must find the aggravating circumstance
         that makes the defendant death eligible. But importantly, in a capital
         sentencing proceeding just as in an ordinary sentencing proceeding, a
         jury (as opposed to a judge) is not constitutionally required to weigh the
         aggravating and mitigating circumstances or to make the ultimate
         sentencing decision within the relevant sentencing range.

Id. at 707. McKinney therefore effectively embraces the Fifth Circuit’s holding in

Fields—because “the Constitution does not require a jury to do the weighing, [the

Court]       cannot     conclude    that     the    showing      required     must    be

proof beyond a reasonable doubt.” 483 F.3d at 346.

         Therefore, the government’s motion to preclude argument or instruction that

the beyond a reasonable doubt standard applies to the weighing process of the penalty

phase must be granted. The Court rejects the defendants’ contention that ruling on




40   R. Doc. No. 940, at 6.
41   Id.

                                            19
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 20 of 42



the government’s motion is premature; 42 the law is clear, and the Court finds no

reason to delay consideration of the motion.

               D. Execution Impact and Proportionality Evidence

       The government next moves the Court to preclude the defendants from

introducing execution impact and/or proportionality evidence. 43      Specifically, the

government urges the Court to prohibit the defendants from “presenting evidence

about the hypothetical impact that their potential execution might have on others”

and from eliciting testimony from witnesses with respect to the appropriateness of

the defendants’ potential sentences. 44

       The government also argues that the Court should preclude the defendants

from introducing two types of “proportionality evidence.”       First, any argument

“pertaining to the proportionality of one defendant’s culpability to that of his co-

defendant,” and, second, evidence and/or argument comparing the facts of the

defendants’ case to other cases in which a sentence of death was not imposed, so called

“comparative proportionality” evidence. 45 In the event that the Court finds that

comparative proportionality evidence is relevant, the government urges the Court to

exclude such evidence pursuant to § 3593(c) because allowing testimony regarding

the disposition of other capital cases would result in mini-trials that would confuse

the jury. 46 See 18 U.S.C. § 3593(c) (“Information is admissible regardless of its



42 R. Doc. No. 940, at 1.
43 R. Doc. No. 930.
44 R. Doc. No. 930-1, at 1–3.
45 Id. at 6–7.
46 Id. at 10.


                                          20
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 21 of 42



admissibility under the rules governing admission of evidence at criminal trials

except that information may be excluded if its probative value is outweighed by the

danger of creating unfair prejudice, confusing the issues, or misleading the jury.”).

       In response, the defendants assure the Court that they have no intention of

eliciting testimony from any defense witness expressing “an opinion about the

appropriate sentence in this case” and will instruct their witnesses accordingly. 47 The

defendants also make clear that they do not intend to elicit testimony “from family

and friends [of the defendants] as to whether they want [a defendant] to die and the

impact on them if he were executed” or any testimony that constitutes a “general plea

for mercy.” 48 The defendants distinguish United States v. Snarr, 704 F.3d 368, 401

(5th Cir. 2013) on the ground that it precludes only testimony about the impact that

a defendant’s execution would have on third parties, whereas the defendants only

object “to any suggestion that they should be prevented from fully presenting the

nature of their relationships with family and friends as well as any evidence that

would directly or indirectly suggest that their execution would cause grief and loss or

otherwise adversely affect their family and friends.” 49 For example, Johnson intends




47 R. Doc. No. 938, at 1.
48 Id. at 7 (citing Jackson v. Dretke, 450 F.3d 614, 615–16 (5th Cir. 2006) (holding that
the state court’s decision to exclude execution impact testimony by the defendant’s
family and friends on “(1) whether they wanted him to die and (2) what the impact
on them would be if he were executed” was not an unreasonable application of federal
law based on Supreme Court precedent) and Jackson, 549 F.3d at 970 n.3 (holding
that the district court properly excluded testimony from the defendant’s mother that
would have constituted a general plea for mercy for her son’s life)).
49 Id. at 1–2, 6–7.


                                           21
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 22 of 42



to put forth evidence of his relationship with his young daughter and his involvement

in her life. 50

        The defendants assert that proportionality evidence, specifically, allowing an

individual defendant to compare and assess his culpability to that of his other co-

defendants is permissible under the FDPA and clearly contemplated by the statutory

mitigators of “minor participation” and “equally culpable defendants” described in 18

U.S.C. § 3592(a)(3) and (4). 51     The defendants also contend that comparative

proportionality evidence is a mitigating factor that must be considered by the jury. 52

        With respect to execution impact evidence, the government clarifies in its reply

brief that it, like the defendants, will not elicit any witness’s opinion as to what

sentence the jury should impose on the defendants. 53 Although the parties are in

agreement as to this point, the government requests the Court to nonetheless enter

an order prohibiting any party from eliciting such opinion evidence, whatever the

opinion may be, and regardless of whether the opinion is elicited on direct- or cross-

examination. 54

        The government also clarifies that it agrees that the defendants should not be

prevented from “fully presenting the nature of their relationships with family and

friends.” 55 However, the government contends that the defendants should not be able




50 Id. at 2 n.1.
51 Id. at 12–13.
52 Id. at 11–12.
53 R. Doc. No. 983, at 1–2.
54 Id. at 2.
55 Id.


                                           22
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 23 of 42



to present “any evidence that would directly or indirectly suggest that their execution

would cause grief and loss or otherwise adversely affect their family and friends.” 56

Citing a Fourth Circuit case as an example, however, the government notes that it

would have no opposition to testimony from the defendants’ children about “what

their father’s involvement in their life [sic] has been and whether they feel their

father loves them” and about “[a defendant’s] relationship with his daughters, how

he’s manifested remaining in their lives[,] [a]nd whether he had manifested love and

care for them.” 57 The government explains that it has no opposition to such testimony

because this type of evidence touches on the characteristics of the defendant

himself. 58

        The government maintains in its reply brief that comparative proportionality

evidence should be excluded, but it fails to address the defendants’ argument that the

FDPA provides for the comparison of culpability among co-defendants as a mitigating

factor. 59

                             i.   Execution Impact Evidence

        The Court will grant the government’s motion. While it is only possible, at this

juncture, to draw the outer bounds of admissible testimony, the government and the

defendants agree on a number of points, with which the Court also agrees. The Court

will enter two orders reflecting these common understandings. First, the parties




56 Id.
57 Id. at 4 (quoting United States v. Hager, 721 F.3d 167, 194 (4th Cir. 2013)).
58 Id.
59 Id. at 4–7.


                                           23
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 24 of 42



agree that witnesses should not be permitted to testify as to what sentence the

witness believes one or more of the defendants should receive, and the Court will

enter an order prohibiting any party from eliciting such opinion evidence.

       Second, the Court will enter an order that the defendants may not elicit

testimony from any defense witness with respect to the impact on the witness if the

defendant was executed. See Dretke, 450 F.3d at 615; Snarr, 704 F.3d at 401 (holding

that the district court correctly excluded testimony with respect to the impact the

defendant’s execution would have on certain of his family members because such

evidence “does not reflect on [the defendant’s] background or character or the

circumstances of his crime” and “the Supreme Court has never included friend/family

impact testimony among the categories of mitigating evidence that must be

admitted during a capital trial”) (internal quotation marks and citations omitted).

Defense witnesses will also not be permitted to make general pleas for mercy for a

defendant’s life. See Jackson, 549 F.3d at 970 n.3. As the defendants explain in their

brief, they do not intend to elicit this type of testimony and the exclusion of such

evidence is supported by Fifth Circuit precedent. 60

       To the extent that the defendants will attempt to offer evidence that does not

directly refer to the impact on a witness if a defendant was executed, the Court will

defer ruling on the issue until trial.



60 R. Doc. No. 938, at 7. To the extent this order contradicts the defendants’ argument
that they should be able to fully present the nature of their relationships with family
and friends as well as any evidence that would directly or indirectly suggest that their
execution would cause grief and loss or otherwise adversely affect their family and
friends, this order controls.

                                          24
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 25 of 42



                            ii.   Proportionality Evidence

      The Court turns next to the portion of the government’s motion seeking to

preclude the introduction of proportionality evidence.       The Court will deny the

government’s motion with respect to any defendant’s ability to argue and compare

his culpability and sentence relative to the culpability and sentence of one or more of

his co-defendants, and the Court will dismiss the government’s motion without

prejudice with respect to comparative proportionality evidence.

      Although it is unclear whether the government still maintains that the Court

should preclude the defendants from making any argument pertaining to their

respective culpabilities and sentences, such an argument is meritless. Section

3592(a)(4) provides that “the finder of fact shall consider any mitigating factor,

including . . . [that] [a]nother defendant or defendants, equally culpable in the crime,

will not be punished by death.” 18 U.S.C. § 3592(a)(4). Pursuant to the FDPA, a

defendant may present argument to the jury that one or more of his co-defendants,

whom he contends is equally culpable in the crime, will not be sentenced to death.

See Gabrion, 719 F.3d at 524 (“[Section 3592(a)(4)] does not measure the defendant’s

culpability itself, but instead considers—as a moral data point—whether that same

level of culpability, for another participant in the same criminal event, was thought

to warrant a sentence of death.”); United States v. Whitten, 610 F.3d 168, 204 (2d Cir.

2010) (holding that the district court satisfied the parameters of § 3592(a)(4) when it

allowed the defendant to stipulate that other defendants who participated in the

crime had not been sentenced to death); United States v. Causey, 185 F.3d 407, 445



                                          25
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 26 of 42



(5th Cir. 1999) (explaining that § 3592(a)(4) permits the jury “to take into account as

a reason not to impose the death penalty the fact . . . that other participants in the

killing would not be sentenced to death and executed, even though they might be

equally or even more responsible than the defendant for the victim’s death”). 61

       It is therefore clear that, under § 3592(a)(4), each of the defendants may

present argument to the jury that one or more of his co-defendants, whom he contends

is equally culpable in the crime, will not be sentenced to death. However, if the

defendants are allowed to proceed with separate penalty phases, the ability of each

defendant to take advantage of the equally culpable defendants mitigator presents

all sorts of strategic issues. 62 For example, the defendant who proceeds to sentencing

first would not be able to argue that his equally or more culpable co-defendants, with

the exception of Brumfield or Esteves, will not be sentenced to death so he, likewise,

should not be sentenced to death. 63 On the other hand, a defendant may want to

proceed with sentencing first if the evidence presented during the guilt phase casts




61 The government cites United States v. Mitchell, 502 F.3d 931, 981 (9th Cir. 2007)
in support of its contention that the Court should exclude argument with respect to
the defendants’ respective culpabilities and sentences. R. Doc. No. 930-1, at 7.
Mitchell is inapposite. The Mitchell Court dismissed the defendant’s argument that
his death sentence violated the Eighth Amendment because he was less culpable than
his co-defendants, neither of whom was sentenced to death, because the jury
considered and rejected the defendant’s theory that he was less culpable than his co-
defendants. Id.
62 The Court has not yet decided whether the defendants are entitled to individual

penalty phases. The Court’s briefing order, R. Doc. No. 1065, provides the deadline
by which any defendant must file a motion to sever his penalty phase from that of his
co-defendants.
63 This, of course, assumes that the jury will not sentence one or more of the other

capital defendants to death.

                                          26
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 27 of 42



him as the least culpable capital defendant, so as to avoid the jury hearing about the

acts of the other defendants and associating the defendant with his co-defendants

and their bad acts before his penalty phase even begins. These are all strategic

decisions that the defendants must take into account when contemplating whether to

move to sever their respective penalty phases. 64

       The Court will deny the government’s motion with respect to any defendant’s

ability to argue that an equally or more culpable co-defendant was not sentenced to

death for the same crime. However, the Court also notes that the issue of how the

equally culpable defendants mitigator may be utilized in this case will need to be

revisited in the event that the Court permits the defendants to proceed with

individual penalty hearings.

       Turning next to comparative proportionality evidence, the Court first notes

that it has previously held, in denying the defendants’ joint motion to bar the death




64 To be clear, the Court has not decided that the defendants are entitled to separate
penalty phases. See Puiatti v. McNeil, 626 F.3d 1283, 1315 (11th Cir. 2010) (rejecting
the defendant’s argument that although he was not entitled to severance during the
guilt phase he was nonetheless entitled to a separate penalty phase, because there is
“no precedent that suggests a joint penalty trial is improper for co-defendants who
were properly joined in the guilt phase” and “[t]he Supreme Court has never
intimated, much less held, that the special concerns in capital cases require, or even
suggest, that severance is necessary”); United States v. Bernard, 299 F.3d 467, 476
(5th Cir.2002) (upholding the district court’s decision not to sever capital defendants’
trial, even though one defendant offered mitigating evidence of his Christian
conversion and another defendant lacked comparable mitigating evidence); United
States v. Milburn, No. 05-167, 2008 WL 2557973, at *6 (N.D. Cal. June 24, 2008)
(rejecting the argument that the risk that the jury would attribute the negative
aspects of one defendant’s character to his co-defendant’s character because the three
defendants “share characteristics such as race, gang associations, and conspiracy
charges with overlapping overt acts” warranted separate penalty phases).

                                          27
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 28 of 42



penalty, that the FDPA is not unconstitutional on the basis that it lacks

proportionality review. 65 Accordingly, allowing the jury to consider comparative

proportionality evidence is not constitutionally required.

       The question is, then, whether comparative proportionality evidence is

relevant evidence in mitigation under the FDPA and admissible pursuant to the

evidentiary standard set forth in § 3593(c). Comparative proportionality evidence is

not one of the seven mitigating factors set forth in § 3592(a)(1)–(7). Therefore, the

“catch-all” mitigator, “[o]ther factors in the defendant’s background, record, or

character or any other circumstance of the offense that mitigate against imposition

of the death sentence,” must encompass comparative proportionality evidence if such

evidence is permissible under the FDPA. See 18 U.S.C. § 3592(a)(8).

       The defendants argue, relying on Davis, 132 F. Supp. 2d at 464, 66 that contrary

to the government’s assertion, the FDPA does not limit mitigators to those factors

that are related to the defendant or the crime. 67 The defendants urge the Court to

follow United States v. Sampson, 335 F. Supp. 2d 166, 193–96 (D. Mass. 2004), aff’d,

Sampson, 486 F.3d at 45, which held that comparative proportionality evidence,

specifically the fact that “[t]here are numerous other federal defendants convicted of

multiple murder[s] who have not been sentenced to death,” was an appropriate




65 R. Doc. No. 918, at 15–16.
66 The quote and citation to Davis in the defendants’ brief does not exist. See R. Doc.
No. 938, at 11 (quoting United States v. Davis, 132 F. Supp. 2d 455, 364–64 (E.D. La.
2001)). Based upon their argument, it appears that the defendants intended to cite to
Davis, 132 F. Supp. 2d at 464.
67 R. Doc. No. 938, at 11.


                                          28
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 29 of 42



mitigating factor. 68 Sampson reasoned that because “[p]roportionality is generally

regarded as important to sentencing” and is “the foundation of the current regime of

sentencing under the United States Sentencing Guidelines[,]         . . . [i]t would be

anomalous if the choice between a life sentence and a death sentence w[as] the

only sentencing decision in the federal system in which proportionality is not a proper

consideration.” Id. at 195–96.

       The defendants also contend that, contrary to the government’s assertion, any

comparative proportionality evidence that they seek to introduce will be admissible

under the standard set forth in § 3593(c) and will not result in mini-trials or jury

confusion. 69 According to the defendants, such evidence will be narrowly tailored and

properly vetted by the Court in advance of trial, so a blanket prohibition is

unnecessary and would result in the exclusion of relevant evidence. 70

       The government directs the Court’s attention to Gabrion, which held that

“[m]itigation evidence . . . is not an empty concept to be filled by whatever a lawyer

or court thinks might persuade a single juror in a particular case.” 71 719 F.3d at 522.

As the Sixth Circuit explained:

       It is true that the Supreme Court has said that mitigation evidence
       includes evidence that “the sentencer could reasonably find . . . warrants
       a sentence less than death.” Tennard v. Dretke, 542 U.S. 274, 285
       (2004) (quotation marks omitted). But the key word there is
       “reasonably”; and read in the context of the rest of the Supreme Court’s
       mitigation-evidence caselaw, and Penry [v. Lynaugh, 492 U.S. 302
       (1989), abrogated on other grounds by Atkins v. Virginia, 536 U.S. 304


68 Id. at 11–12.
69 Id. at 12.
70 Id.
71 R. Doc. No. 930-1, at 8.


                                          29
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 30 of 42



      (2002)] in particular, that passage simply refers to evidence relevant to
      “a reasoned moral response to the defendant’s background, character,
      and crime.” Penry, 492 U.S. at 319. Otherwise, for example, the Eighth
      Amendment would compel admission of evidence regarding the
      positions of the planets and moons at the time of the defendant’s
      offense—so long as he can show that at least one juror is a firm believer
      in astrology.

719 F.3d at 522.

      The defendants’ argument that mitigators are not limited to those factors that

are related to a defendant or his crime is clearly foreclosed by Fifth Circuit precedent.

Snarr, 704 F.3d at 401 (holding that because certain evidence did not “reflect on [the

defendant’s] background or character or the circumstances of his crime,” such

evidence was not “among the categories of mitigating evidence that must be admitted

during a capital trial”) (internal quotation marks and citations omitted); see also

United States v. Fell, 531 F.3d 197, 219 (2d Cir. 2008) (holding that while “a capital

defendant has a right to introduce ‘as a mitigating factor, any aspect of a defendant’s

character or record and any of the circumstances of the offense that the defendant

proffers as a basis for a sentence less than death,’” this right “d[oes] not ‘limit[] the

traditional authority of a court to exclude, as irrelevant, evidence not bearing on the

defendant’s character, prior record, or the circumstances of his offense’”) (quoting

Lockett v. Ohio, 438 U.S. 586, 604 n.12 (1978)); United States v. Purkey, 428 F.3d 738,

756 (8th Cir. 2005) (explaining that the defendant does not have “carte blanche to

introduce any and all evidence that [he] wishes” and that “[t]he trial court retains its

traditional authority to exclude, as irrelevant, evidence not bearing on the




                                           30
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 31 of 42



defendant’s character, prior record, or the circumstances of his offense) (internal

quotation marks and citation omitted).

      Therefore, the Court has serious doubts as to whether any type of comparative

proportionality evidence is admissible under § 3592(a). See Snarr, 704 F.3d at 401;

see also Umana, 750 F.3d at 350 (affirming the district court’s exclusion of evidence

of other MS-13 murders as “irrelevant to [the defendant’s] character or the

circumstances of his offenses” because “[i]t is difficult to imagine that giving the jury

evidence of unrelated murders by MS–13 members would contribute to the

individualized decision of whether to impose the death penalty on [the defendant]”);

United States v. Williams, 18 F. Supp. 3d 1065, 1075 (D. Haw. 2014) (holding that

comparative proportionality evidence is not relevant evidence in mitigation under the

FDPA); Taylor, 583 F. Supp. 2d at 935 (“The outcomes of other cases and the races of

victims and defendants in other cases have nothing to do with the defendant in this

case or the circumstances of his offense or any of the mitigating factors in § 3592(a).”);

United States v. Regan, 221 F. Supp. 2d 659, 660 (E.D.Va. 2002) (concluding that

because the defendant had no right to proportionality review under the FDPA, he had

no right to discovery of evidence “that would compare his conduct to that of others

convicted of espionage,” and reasoning that “[t]he conduct of other individuals

involved in totally unrelated acts of espionage has no bearing on the culpability of the

Defendant’s conduct for mitigation purposes”).

      Assuming that comparative proportionality evidence is admissible under the

FDPA, such evidence still must pass muster under the evidentiary standard set forth



                                           31
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 32 of 42



in § 3593(c). 72 See Umana, 750 F.3d at 350–51 (affirming the district court’s exclusion

of the circumstances of other MS-13 murders as irrelevant mitigation evidence and

on the alternative ground that “if [the defendant] tried to prove these [other] murders

during sentencing, the process would amount to mini-trials that would take days and

distract the jury”); Williams, 18 F. Supp. 3d at 1076 (noting that “even if [comparative

proportionality evidence] might have some relevance, the evidence proffered by

Defendant is likely to confuse and mislead the jury” and is inadmissible under §

3593(c)); Regan, 221 F. Supp. 2d at 660–61 (same); Taylor, 583 F. Supp. 2d at 936

(“To hold [that comparative proportionality evidence is admissible] would necessitate

turning the trial into a series of mini-trials over the facts and circumstances of other

prosecutions, in a situation where the specific facts and circumstances and the exact

reason the juries reached their decisions in those other prosecutions are not available

to the parties. Such information has no probative value and would confuse and

mislead the jury with irrelevant information.”).

       While the Court doubts that comparative proportionality evidence the

defendants may offer will be admissible under § 3593(c), like other courts to have

considered the issue, 73 it will allow the defendants to submit their proposed



72  While Sampson, relied upon by the defendants, held that comparative
proportionality evidence was a relevant mitigating factor, it ultimately excluded the
proffered evidence because the probative value of such evidence was outweighed by
the danger of unfair prejudice and the risk that the penalty phase would transform
into mini-trials of other cases. 335 F. Supp. 2d at 197.
73 See, e.g., Regan, 221 F. Supp. 2d at 660–61 (holding that proportionality evidence

relating to the harm committed in other espionage cases could not be used as
mitigating evidence after the defendant identified ten espionage cases he sought to
use in comparison); Madison, 337 F. Supp. 3d at 1205–06 (agreeing with the

                                          32
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 33 of 42



comparative proportionality evidence before ruling on the government’s motion. The

defendants must provide the government with a brief summary of the comparative

proportionality evidence they seek to introduce, if any, by August 31, 2020. The Court

will dismiss the government’s motion with respect to comparative proportionality

evidence without prejudice, reserving it the right to re-urge the same if, and when,

the defendants notify the government of the comparative proportionality evidence

they seek to admit during the penalty phase.

                                E. Mercy Instruction

      The government moves the Court to preclude the defendants from introducing

an instruction, evidence, or argument that “death is never required”—i.e. a “mercy

instruction”—and from arguing that the jury should consider factors other than those

statutorily enumerated by the FDPA. 74

      The defendants contend that the government conflates two types of jury

instructions in federal capital trials—a “death is never required instruction” and a

“mercy instruction.” 75   The defendants contend that “a death is never required

instruction” is an instruction that the FDPA, by its terms, never requires a jury to

impose a death sentence prior to the weighing process, that is, prior to the jury

making a discretionary finding that any aggravating factors sufficiently outweigh any




defendant that the government’s motion to preclude comparative proportionality
evidence was premature because neither party knew what, if any, comparative
proportionality evidence the defendant would seek to admit, and “any present
attempt [by the court] to assess its admissibility would be going in blind”).
74 R. Doc. No. 931-1, at 1.
75 R. Doc. No. 943, at 1–2.


                                         33
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 34 of 42



mitigating factors. 76 By contrast, according to the defendants, a “mercy instruction”

is an instruction that, even if the jury finds, after the weighing process, that a death

penalty is justified, the jury is permitted to exercise mercy and impose a life sentence

without the possibility of release instead. 77 The defendants argue that the first

instruction, “a death is never required” instruction, has been permitted by almost

every court that has considered the question. 78        With respect to the second

instruction, a “mercy instruction,” the defendants urge the Court to deny the

government’s motion or, alternatively, reserve ruling on whether such an instruction

should be permitted until the parties submit their proposed penalty phase

instructions with supporting memoranda to the Court. 79

       The government replies that a “death is never required” instruction is

unnecessary because the government’s proposed penalty phase instructions will

guide the jury through the FDPA process and include instructions about the return

of a non-death sentence if the jury does not find a required eligibility factor, if the

jury finds that the aggravating factors do not outweigh the mitigating factors, or if

the jury finds that the aggravating factors standing alone (if no mitigating factors are

found) do not justify a sentence of death. 80     The government also argues that

instructions that the FDPA never requires a jury to impose a death sentence prior to

engaging in the weighing process and that death is never required even after the jury



76 Id.
77 Id.
78 Id. at 2.
79 Id.
80 R. Doc. No. 986, at 1.


                                          34
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 35 of 42



has found that the aggravating factors outweigh the mitigating factors would be

duplicative, unnecessary, and have the danger of misleading and confusing the jury. 81

The government essentially contends that the defendants’ arguments are meritless

because its proposed jury instructions will render any type of death is never required

or mercy instruction unnecessary.

       Consequently, the Court finds that it would be appropriate to rule on the

government’s motion when it has the parties’ proposed penalty phase jury

instructions before it.   The Court will dismiss the government’s motion without

prejudice, reserving it the right to re-urge its motion once the parties have submitted

their proposed jury instructions.

                              F. Prison Conditions Generally

       Finally, the government moves the Court to preclude evidence or argument

concerning prison conditions generally. 82 Specifically, the government contends that

defendants in many FDPA cases seek to introduce evidence about security procedures

at prison facilities such as the ADX, Florence, in order to suggest that a defendant

will not be a future danger to society if imprisoned, rather than executed. 83 The

government argues that such supposed mitigating evidence is irrelevant and illogical,

because it posits that since a defendant is highly dangerous, he does not deserve the




81 Id. at 3.
82 R. Doc. No. 932.
83 R. Doc. No. 932-1, at 1.


                                          35
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 36 of 42



death penalty because he will be sent to a facility equipped to house dangerous

defendants. 84

       The defendants argue that the government’s motion is premature, as the

defendants have not indicated that they intend to introduce any evidence regarding

prison conditions at maximum-security prisons and the evidence they seek to admit

during the penalty phase will ultimately depend upon the facts presented during the

guilt phase and the government’s case-in-aggravation. 85 Nonetheless, the defendants

contend that the government’s motion must be denied because Supreme Court

precedent establishes that capital defendants are entitled to introduce evidence in

mitigation that they are well-behaved, well-adjusted prisoners. 86

       The government acknowledges that a defendant may offer evidence in

mitigation that he has adjusted well to incarceration and has behaved well while

imprisoned, as well as any relevant information that would enable the jury to make

a prediction about his probable conduct in prison or rebut the government’s proof of

his future dangerousness. 87 It clarifies that the evidence it seeks to exclude, rather,

is “testimony from experts who . . . delve into the security procedures of the Federal

Bureau of Prison (BOP)’s maximum security prison in Florence, Colorado, commonly

referred to as ‘ADX,’ and similar testimony about BOP generally, as evidence that it

will be virtually impossible for the defendants to engage in wrongdoing.” 88 The



84 Id. at 2.
85 R. Doc. No. 941, at 1–2.
86 Id. at 2.
87 R. Doc. No. 932-1, at 1–3.
88 R. Doc. No. 985, at 1–2.


                                          36
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 37 of 42



government contends that not only is this type of testimony speculative, as it is

unknown whether one or more of the defendants will be housed at ADX, but it is also

improper mitigating evidence. 89

       The Sixth, Seventh, and Eighth Circuits have held that “general prison

security,” including testimony and evidence about the general conditions of BOP

facilities, is not a permissible mitigating factor under the FDPA. United States v.

Coonce, 932 F.3d 623, 639 (8th Cir. 2019) (“The district court need not—and should

not—instruct juries that sufficient control in prison is a mitigating factor. We are not

certain this evidence is individualized enough to qualify as a mitigating factor

because some BOP evidence is common to many BOP defendants.”) (citation omitted);

Taylor, 814 F.3d at 356 (affirming the district court’s conclusion that “[g]eneral prison

security is not a proper mitigating factor because it is unrelated to the defendant’s

background, record, or character, or any other circumstance of the offense, 18 U.S.C.

§ 3592(a)(8), or any other mitigating factor required by the Constitution and the

FDPA”) 90; cf. Morva v. Zook, 821 F.3d 517, 527 (4th Cir. 2016) (holding that the state



89 Id. at 2.
90 The defendants argue that Taylor is distinguishable because the court “held only
that the defense could not offer evidence of prison security to rebut the government’s
allegations of future dangerousness that related solely to conduct occurring outside
of prison.” R. Doc. No. 941, at 5.

Taylor held that prison security conditions had no relevance to the government’s
evidence regarding the defendant’s future dangerousness and that, therefore, the
defendant could not offer such evidence in rebuttal. 814 F.3d at 357. The
government’s evidence could only support a conclusion that the defendant “might be
involved in or might influence others to commit harm to others, including prison staff
and other inmates.” Id. Because “no rational fact finder could conclude [the]
[d]efendant is likely to personally injure someone while in custody, whether a fellow

                                           37
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 38 of 42



court “did not unreasonably apply U.S. Supreme Court precedent by deeming

irrelevant evidence that did not relate specifically to [the defendant’s] character,

background, criminal record, or the circumstances of his offense—i.e., evidence

regarding general prison life and security offered to show that [the defendant’s]

‘opportunities to commit criminal acts of violence in the future would be severely

limited in a maximum security prison’”). 91

      In United States v. Johnson, the Seventh Circuit provided an extensive

analysis, with which the Court agrees, as to why evidence about general prison

conditions is not a permissible mitigating factor under the FDPA:

      “We add as a detail that while the defendant was of course entitled to
      counter the government’s evidence that he would be a continued menace
      to society while in prison, that being evidence offered to establish an
      aggravating factor, 18 U.S.C. § 3593(c) . . . he should not have been
      permitted to present to the jury, as he was, evidence of the existence of
      maximum-security federal prisons decked out with control units, in
      order to establish a mitigating factor. A mitigating factor is a factor


inmate or a prison staff member,” the proffered testimony about prison security
conditions was inadmissible. Id.

Importantly, before the Sixth Circuit even began its discussion with respect to
whether the defendant was entitled to present testimony about prison security
conditions as evidence in rebuttal, it noted that the district court properly held that
“[g]eneral prison security is not a proper mitigating factor[.]” Id. at 356.
91 The defendants contend that Lawlor v. Zook, 909 F.3d 614, 631 (4th Cir. 2018)

“essentially overruled” Morva. R. Doc. No. 941, at 4. This is incorrect. Lawlor simply
distinguished Morva on the ground that Morva held that it was not constitutional
error for the state court to hold that generalized evidence of “conditions of prison life”
was irrelevant and, therefore, inadmissible, whereas the issue in Lawlor was whether
it was “constitutional error [for the state court] to exclude proffered expert evidence
that [the defendant], based on his personal background and characteristics,
presented a ‘very low risk’ of future violence in prison[.]” Lawlor, 909 F.3d at 625,
631 n.5. The government does not move to exclude expert testimony about the
defendants’ risk of future violence in prison based on their personal backgrounds and
characteristics. See R. Doc. No. 932-1, at 3 (citing Lawlor, 909 F.3d at 628).

                                           38
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 39 of 42



       arguing against sentencing this defendant to death; it is not an
       argument against the death penalty in general. See Penry[, 492 U.S. at
       328]; Eddings[,455 U.S. at 110]; Lockett[, 438 U.S. at 604 n. 12]. The
       argument that life in prison without parole, especially if it is spent in
       the prison’s control unit and thus in an approximation to solitary
       confinement, sufficiently achieves the objectives aimed at by the death
       penalty to make the latter otiose is an argument addressed to
       legislatures, not to a jury. This is apparent from the fact that the list of
       mitigating factors in the federal death-penalty statute does not include
       the harshness or ugliness or (some would say) the immorality of the
       death penalty, but only factors specific to the defendant. See 18 U.S.C. §
       3592(a), and in particular subsection (a)(8) (“other factors in the
       defendant’s background, record, or character or any other
       circumstances of the offense that mitigate against imposition of the
       death sentence”) (emphasis added).

223 F.3d 665, 674–75 (7th Cir. 2000).

       Therefore, the Court will grant the government’s motion to the extent that it

will not permit the defendants to present evidence about prison security measures,

including testimony about the security measures in place at BOP facilities in general

or any particular BOP facility, in support of a mitigating factor that the defendants

should not be sentenced to death because it will be virtually impossible for them to

engage in wrongdoing while in BOP custody. However, as both the government and

the defendants recognize, the defendants may be able to present such testimony to

rebut any information or evidence presented by the government during its case-in-

aggravation that the defendants will continue to be a danger to others while

incarcerated. 92 See 18 U.S.C. § 3593(c) (“[T]he defendant shall be permitted to rebut

any information received at the [penalty] hearing.”); Taylor, 814 F.3d at 357 (“[The]



92 R. Doc. No. 932-1, at 1–2; R. Doc. No. 941, at 5–6. The defendants conflate their
right to rebut the government’s evidence in aggravation with a right to present prison
security conditions as a separate mitigating factor. See R. Doc. No. 941, at 5–6.

                                           39
     Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 40 of 42



right to rebut relates to information or evidence, not allegations. If the government

alleges something but has no evidence to support it, the jury will ignore it and there

is nothing to rebut.”). 93

                                         III.

       Accordingly,

       IT IS ORDERED that the government’s motion to preclude evidence of

unsworn allocution before any capital jury is GRANTED.

       IT IS FURTHER ORDERED that the government’s motion to preclude

evidence or argument concerning residual doubt is GRANTED.

       IT IS FURTHER ORDERED that the government’s motion to preclude

argument or instruction that the beyond a reasonable doubt standard applies to

penalty phase weighing is GRANTED.

       IT IS FURTHER ORDERED that the government’s motion to preclude the

defendants from arguing execution impact and proportionality evidence is

GRANTED IN PART, DENIED IN PART, and DISMISSED WITHOUT

PREJUDICE as set forth herein.




93 The Sixth Circuit recognized in Taylor that, in a case where there was evidence
that the defendant was a “predator” with a propensity to personally harm others,
evidence of security measures available in BOP facilities might be admissible. 814
F.3d 340, 357 (6th Cir. 2016). The Seventh Circuit similarly recognized in Johnson,
quoted, supra, that the existence of maximum-security federal prisons was not
relevant to any mitigating factor, but such evidence may be relevant in the proper
case as rebuttal evidence to counter evidence of the defendant’s future
dangerousness. 223 F.3d at 674–75.

                                         40
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 41 of 42



      IT IS FURTHER ORDERED that counsel shall not elicit opinion testimony

from any witness with respect to what sentence the witness believes the jury should

impose on one or more of the defendants.

      IT IS FURTHER ORDERED that counsel for the defendants shall not elicit

testimony from any witness with respect to the direct impact that a defendant’s

execution would have on the witness or testimony that would constitute a plea for

mercy for a defendant’s life.

      IT IS FURTHER ORDERED that the government’s motion with respect to

proportionality evidence is DENIED, and that any defendant may present evidence

or argument to the jury during the penalty phase that an equally culpable co-

defendant will not be sentenced to death.

      IT IS FURTHER ORDERED that the government’s motion with respect to

comparative proportionality evidence is DISMISSED WITHOUT PREJUDICE,

reserving it the right to re-urge the same if, and when, the defendants notify the

government of the comparative proportionality evidence they seek to introduce

during the penalty phase.

      IT IS FURTHER ORDERED that the defendants shall provide the

government with a brief summary of the comparative proportionality evidence they

seek to introduce, if any, by AUGUST 31, 2020.

      IT IS FURTHER ORDERED that the government’s motion to preclude

evidence or argument concerning a mercy instruction and an instruction that death




                                           41
   Case 2:17-cr-00201-LMA-DMD Document 1066 Filed 07/31/20 Page 42 of 42



is never required is DISMISSED WITHOUT PREJUDICE, reserving it the right

to re-urge the same once the parties have submitted their proposed jury instructions.

      IT IS FURTHER ORDERED that the government’s motion to preclude

evidence or argument concerning prison conditions generally is GRANTED to the

extent that such evidence may not be introduced in support of any mitigating factor.

      New Orleans, Louisiana, July 31, 2020.



                                       _______________________________________
                                               LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         42
